AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                           Page I of!



                                       UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                            JUDGMENT IN A CRIMINAL CASE
                                        V.                                                                               (For Offenses Committed On or After November I, 1987)



                         Pablo Cano-Estrada                                                                              Case Number: 2: l 9-mj-10236

                                                                                                                         Robert Llewellyn Swain
                                                                                                                         Defendant's Attorney


REGISTRATION NO. 18549508

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                             -----------------------------
•    was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                                                      Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                            1

 D The defendant has been found not guilty on count(s)
                                 -------------------
•    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •       TIME SERVED                                                                       _ _4_0_ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.


                                                                                                               Oat of Imposition of Sentence

                                                   AUG 2 0 2019
                                         cu=;. u.s ,,. :~T ,. '::T (.' ;1'.Ri!O ORABLE RUTH B                  EZ MONTENEGRO
                                       SOUTH,:,·: ...~ ..: T\,,(.;; ,. F c,::,,(.ii::o?..~ TED STATES MAGISTRATE JUDGE
                                   I   BY
                                   ---~~-
                                             e::
                                               • ,,~ ·- .,
                                                                                                :      T:
                                                             ~-·••O ·--···•· .... ,., ·,~ ... ,- •.. ___
                                                                                                               JTY
                                                                                                           :_.,I~:...-



Clerk's Office Copy                                                                                                                                                 2:19-mj-10236
